Response To Amendments/Arguments
Applicant’s arguments with respect to claims 1 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Knott et al. (USPGPUB 2018/0300651).
Regarding claim 1, Knott et al. discloses a decoding apparatus (figs. 1 – 6, 8A-C) comprising: a decoding unit configured to decode tactile coded data obtained by performing encoding of compressing an information amount, on a tactile signal using higher-order perception in a tactile sense, wherein the tactile coded data includes header information comprising a used channel ID of a channel of which the tactile signal is used by other channels and a usage channel ID of a channel that uses the tactile signal of another channel (paragraphs 0014, 0015, 0191, 0238, 0251, 0252, 0364).  
Regarding claim 2, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C), wherein the decoding unit  is configured to decode the tactile coded data having been subjected to encoding of compressing an information amount using phantom sensation (paragraphs 0191, 0238, 0251, 0252, 0364).  
Regarding claim 3, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C), wherein the tactile coded data includes usage channel designation information for designating a usage channel from among three or more channels of tactile signals, and the decoding unit
Regarding claim 4, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C), wherein the decoding unit is configured to decode the tactile coded data having been subjected to encoding of compressing an information amount using an apparent movement.  
Regarding claim 5, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C),, wherein the tactile coded data includes usage presence/absence information indicating usage presence/absence of an apparent movement, and the decoding unit is configured to decode the tactile coded data on a basis of the usage presence/absence information.  
Regarding claim 6, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C),, wherein the tactile coded data includes a tactile signal of only a single channel among usable channels being channels of tactile signals that can use an apparent movement, and output control information indicating an output channel and an output timing of the tactile signal, and the decoding unit is configured to output the tactile signal of the single channel in accordance with the output control information.  
Regarding claim 7, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C), wherein the single channel is a channel with an earliest signal rising timing among signals of the usable channels.  
Regarding claim 8, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C),, wherein the decoding unit is configured to decode the tactile coded data in which a size of a block indicating a processing unit in a time direction is made variable.  
Regarding claim 9, Knott et al. disclose a decoding apparatus (figs. 1- 6; 8A-C),, wherein the tactile signal is a signal that is based on a detection signal of a tactile sensor.  
10. (Original) The decoding apparatus according to claim 1, wherein the tactile signal is a signal that is based on a voice signal.  
Regarding claim 11, Knott et al. discloses a decoding method executed by processing circuitry (figs. 1 – 6, 8A-C), the method comprising: decoding tactile coded data obtained by performing encoding of compressing an information amount, on a tactile signal using higher-order perception in a tactile sense, wherein the tactile coded data includes header information comprising a used channel ID of a channel of which the tactile signal is used by other channels and a usage channel ID of a channel that uses the tactile signal of another channel (paragraphs 0014, 0015, 0191, 0238, 0251, 0252, 0364).   
Regarding claim 12, Knott et al. discloses a  non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform a decoding method comprising: decoding tactile coded data obtained by performing encoding of compressing an information amount, on a tactile signal using higher-order perception in a tactile sense, wherein the tactile coded data includes header information comprising a used channel ID of a channel of which the tactile signal is used by other channels and a usage channel ID of a channel that uses the tactile signal of another channel (paragraphs 0014, 0015, 0191, 0238, 0251, 0252, 0364).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/           Primary Examiner, Art Unit 2845